Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is entered into as of June 5, 2018
by and among David Z. Rosen (“Executive”), Civista Bancshares, Inc., an Ohio
corporation (“Parent”); Parent’s wholly owned subsidiary, Civista Bank, an
Ohio-chartered bank (“Parent Bank”); United Community Bancorp, an Indiana
corporation (“Seller”), and United Community Bank, a federally chartered savings
bank (“Seller Bank”).

 

WITNESSETH:

 

WHEREAS, in accordance with Section 6.6(k) of the Disclosure Schedules to the
Agreement and Plan of Merger, dated as of March 11, 2018 (the “Merger
Agreement”), Parent, Parent Bank, Seller, Seller Bank, and the Executive desire
to enter into this Agreement, which shall supersede the Change in Control
Agreement by and among Seller Bank and the Executive dated September 26, 2017
(referred to herein as the “CIC Agreement”), effective immediately prior to the
Effective Time of the Merger, and in lieu of any rights and payments under the
CIC Agreement, the Executive shall be entitled to the rights and payments set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Parent, Parent Bank, Seller, and Seller Bank agree as follows:

 

1.  Settlement Amount.

 

1.1  CIC Agreement Amount. On the Closing Date, provided the Executive has not
voluntarily terminated employment with the Seller and Seller Bank and has not
been terminated for Cause (as defined in the CIC Agreement) prior to the Closing
Date, Seller shall, or shall cause an affiliate to, pay to the Executive a
lump-sum cash amount of $199,824.90 in full satisfaction of the obligations of
Seller and Seller Bank under the CIC Agreement, less applicable tax withholdings
(the total of such sum, the “CIC Agreement Amount”) with such amount to be
further reduced pursuant to Section 1.2 hereof as may be needed. The CIC
Agreement Amount shall be paid to the Executive in a lump sum on the Closing
Date. For the avoidance of doubt, the payment of the CIC Agreement Amount under
this Agreement shall not release Parent, Parent Bank, Seller, or Seller Bank, as
applicable, from any of the following obligations: (a) obligations to pay to the
Executive accrued but unpaid wages, and make payments for accrued but unused
vacation, earned up to the Effective Time of the Merger to the extent required
by applicable law; (b) the payment of any of the Executive’s vested benefits
under the tax-qualified and non-qualified plans of Seller or Seller Bank,
including any benefits that become vested as a result of the Merger; (c)
obligations regarding accelerated vesting of equity awards, if any, under any
equity awards granted by Seller to the Executive and outstanding immediately
prior to the Effective Time; (d) the payment of the Merger Consideration with
respect to the Executive’s common stock of Seller as contemplated by the Merger
Agreement; (e) rights to indemnification under applicable corporate law, the
organizational documents of Seller or Seller Bank, as an insured under any
director’s and officer’s liability insurance policy new or previously in force,
or pursuant to the Merger Agreement; or (f) the Executive’s right to elect
health care continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) at the Executive’s expense (if the
Executive is eligible for COBRA coverage).

 

 

 

 

1.2  Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the CIC Agreement Amount provided for in this Agreement, together
with any other payments which the Executive has the right to receive from
Parent, Parent Bank, Seller, Seller Bank, or any corporation which is a member
of an “affiliated group” (as defined in Code Section 1504(a), without regard to
Code Section 1504(b)) of which Parent, Parent Bank, Seller, or Seller Bank is a
member, would constitute an “excess parachute payment” (as defined in Code
Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced to the
extent necessary to ensure that no portion of such payments will be subject to
the excise tax imposed by Code Section 4999. Any determination required under
this Section 1.2 shall be made by Seller and Parent and their respective tax
advisors, whose determination shall be conclusive and binding upon the
Executive.

 

1.3  No Further Adjustment. The parties hereby agree that the CIC Agreement
Amount as determined in the manner provided under Section 1.1 and Section 1.2
hereof is final and binding on all parties and shall not otherwise be subject to
further adjustment.

 

1.4  Complete Satisfaction. In consideration of the payment of the CIC Agreement
Amount and the other provisions of this Agreement, the Executive, Parent, Parent
Bank, Seller, and Seller Bank hereby agree that effective immediately following
the Effective Time of the Merger, the Executive agrees that the full payment of
the CIC Agreement Amount, as determined in accordance Section 1.1 and Section
1.2, shall be in complete satisfaction of all rights to payments due to
Executive under the CIC Agreement.

 

2.  Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To that end, Executive, Parent, Seller, and Seller Bank
agree that the payment described in Section 1 is intended to be excepted from
compliance with Code Section 409A as a short-term deferral pursuant to Treasury
Regulation Section 1.409A-1(b)(4).

 

3.  General.

 

3.1  Heirs, Successors, and Assigns. The terms of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, assigns
and legal representatives.

 

3.2  Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Parent, Parent Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

 

 2 

 

 

3.3  Withholdings. Seller, Seller Bank, Parent, and Parent Bank may withhold
from any amounts payable under this Agreement such federal, state, or local
taxes as may be required to be withheld pursuant to applicable law or
regulation.

 

3.4  Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of Ohio, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.

 

3.5  Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Parent, Parent Bank, Seller, nor Seller Bank shall be
obligated to make, and Executive shall have no right to receive, any payment
under this Agreement which would violate any law, regulation, or regulatory
order applicable to Parent, Parent Bank, Seller, or Seller Bank, as applicable,
at the time such payment is due, including, without limitation, Section
1828(k)(1) of Title 12 of the United States Code and any regulation or order
thereunder of the Federal Deposit Insurance Corporation.

 

3.6  Voluntary Action and Waiver. The Executive acknowledges that by his free
and voluntary act of signing below, the Executive agrees to all of the terms of
this Agreement and intends to be legally bound thereby. The Executive
acknowledges that he has been advised to consult with an attorney prior to
executing this Agreement.

 

3.7  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

4.  Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.

 

[SIGNATURE PAGE FOLLOWS]

 

 3 

 

 

IN WITNESS WHEREOF, Parent, Parent Bank, Seller, and Seller Bank have each
caused this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:      

By:

/s/ David Z. Rosen

  Name: David Z. Rosen   Title: Chief Financial Officer         CIVISTA
BANCSHARES, INC.      

By:

/s/ Richard J. Dutton

  Name: Richard J. Dutton   Title: Senior Vice President         CIVISTA BANK  
   

By:

/s/ Richard J. Dutton

  Name: Richard J. Dutton   Title: Senior Vice President         UNITED
COMMUNITY BANCORP      

By:

/s/ Elmer G. McLaughlin

  Name: Elmer G. McLaughlin   Title: President/CEO         UNITED COMMUNITY BANK
     

By:

/s/ Elmer G. McLaughlin

  Name: Elmer G. McLaughlin   Title: President/CEO

 

[SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT]

 

 

4

 

